Case 1:18-cr-00457-AMD-CLP Document 242 Filed 11/16/20 Page 1 of 2 PageID #: 3910


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York

  JN/DKK/LB/CJN                                     271 Cadman Plaza East
  F. #2017R05903                                    Brooklyn, New York 11201


                                                    November 16, 2020


  By Email and ECF

  Thomas C. Green
  Mark D. Hopson
  Michael Levy
  Joan M. Loughnane
  Sidley Austin LLP

  David Bitkower
  Matthew S. Hellman
  Jenner & Block LLP

                  Re:   United States v. Huawei Technologies Co., Ltd., et al.
                        Criminal Docket No. 18-457 (S-3) (AMD)

  Dear Counsel:

                Enclosed please find the government’s production of discovery in accordance
  with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
  government’s previous productions. The discovery is being produced pursuant to the
  Protective Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The
  government also requests reciprocal discovery from the defendants.

  I.    The Government’s Discovery



       Document Description                  Category of                       Bates Range
                                         Discovery Pursuant
                                         to Protective Order

    Documents related to Quintel          Discovery Material       DOJ_HUAWEI_A_0008657738 –
Technology v. Huawei Technologies,                                  DOJ_HUAWEI_A_0008667263
et al., 15-CV-307 (ALM) (E.D.T.X)
Case 1:18-cr-00457-AMD-CLP Document 242 Filed 11/16/20 Page 2 of 2 PageID #: 3911




                                                Very truly yours,

                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                         By:     /s/ Julia Nestor
                                                Alexander A. Solomon
                                                Julia Nestor
                                                David K. Kessler
                                                Sarah Evans
                                                Assistant United States Attorneys
                                                (718) 254-7000

                                                DEBORAH L. CONNOR
                                                Chief, Money Laundering and Asset
                                                Recovery Section, Criminal Division
                                                U.S. Department of Justice

                                         By:    /s/ Christian J. Nauvel
                                                Laura Billings
                                                Christian J. Nauvel
                                                Trial Attorneys

                                                JAY I. BRATT
                                                Chief, Counterintelligence and Export
                                                Control Section
                                                National Security Division, U.S. Department
                                                of Justice

                                         By:    /s/ Thea D. R. Kendler
                                                Thea D. R. Kendler
                                                David Lim
                                                Trial Attorneys

  cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                            2
